Order entered June 4, 1969, recalling the prior order of January 24, 1969, directing an inspection of the corporate books and records, and holding in abeyance until such inspection has been had, the question of the appointment of a third arbitrator, is unanimously affirmed, without costs or disbursements. In affirming, we conclude that the petitioners are entitled to discovery and inspection as directed and in so holding, we disregard any question as to the form, of the proceeding (see CPLR 103, stibd. [e]; 1 Weinstein-Korn-Miller, N. Y. Civ. Prac., par. 103.08, p. 1-49; Matter of Lakeland, Water Dist. v. Onondaga County Water Auth., 24 N Y 2d 400, 408). Inasmuch "as the matter of the appointment of a third arbitrator is reserved for future application, we do not reach the other questions presented by either party. In view of the foregoing, the order dated January 22, 1969 stands vacated; the appeal therefrom is dismissed as moot, without costs or disbursements. . Concur — • 'Stevens, P. J., Eager, Markewieh, Nunez and Macken, JJ.